DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/342,213 on February 18, 2021. Please note: Claims 1, 5 and 17 have been amended, and claims 3, 4, 6, 9, 10, 12, 13, 15, 18 and 20 have been cancelled. Claims 1, 2, 5, 7, 8, 11, 14, 16, 17 and 19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on 02/18/2021, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1, 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bayramoglu (US 20140169399 A1), in view of Lu et al. (US 20190286872 A1), hereinafter Lu, and in further view of Miyake et al. (US 20180113547 A1), hereinafter Miyake.

Regarding Claim 1, Bayramoglu teaches:
	A touch identification device (FIG. 3A and 5: 300), comprising: 
	a touch identification unit (See the following components that make up a touch identification unit) comprising at least one thermosensitive wire layer (322a, 322b) (See FIG. 3A and paragraph [0056]), wherein the touch identification unit is configured to sense a touch of a user's finger through the at least one thermosensitive wire layer (See paragraph [0065]); 
	a control circuit unit disposed at one side of the touch identification unit and electrically connected to the touch identification unit (See paragraph [0046], last five lines; See paragraph [0052], last five lines; See paragraph [0067], lines 3-5; The disclosed controller corresponds to a control circuit unit disposed at one side of the touch identification unit and electrically connected to the touch identification unit); and 
	a connection component connecting the touch identification unit and the control circuit unit (See paragraph [0046], last five lines; See paragraph [0052], last five lines; See paragraph [0067], lines 3-5; See FIG. 3A: in order for the controller to connect to and send/receive signals to/from 322a and 322b, as disclosed, there must necessarily be a connection component connecting the touch identification unit and the control circuit unit); 
	wherein the at least one thermosensitive wire layer comprises a first thermosensitive wire layer (322a) and a second thermosensitive wire layer (322b), the first thermosensitive wire layer comprises a plurality of longitudinal thermosensitive wires (See FIG. 3A: 322a comprises a plurality of longitudinal thermosensitive wires), the second thermosensitive wire layer comprises a plurality of transverse thermosensitive wires (See FIG. 3A: 322b comprises a plurality of transverse thermosensitive wires), and the longitudinal thermosensitive wires and the transverse thermosensitive wires intersect to define a plurality of sensing regions (See FIG. 3A: the longitudinal thermosensitive wires in 322a and the transverse thermosensitive wires in 322b intersect to define a plurality of sensing regions); 
	wherein two ends of each of the longitudinal thermosensitive wires and two ends of each of the transverse thermosensitive wires are electrically connected to the control circuit unit (See paragraph [0061]: in order to perform the disclosed detecting method, two ends of each of the longitudinal thermosensitive wires and two ends of each of the transverse thermosensitive wires must necessarily be electrically connected to the control circuit unit); 
	wherein the touch identification unit further comprises a substrate (510b) and an insulating layer (540) (See FIG. 5 and paragraph [0060]), the first thermosensitive wire layer and the second thermosensitive wire layer are disposed on the substrate (See FIG. 5: 522a and 522b, which correspond to 322a and 322b in FIG. 3A, are disposed on 510b), the insulating layer is disposed at an intersection of the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 540 is disposed at an intersection of the longitudinal thermosensitive wires in 522a and the transverse thermosensitive wires in 522b), and the insulating layer is arranged between the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 540 is arranged between the longitudinal thermosensitive wires in 522a and the transverse thermosensitive wires in 522b); 
	wherein a location of a temperature change point is realized by grid line positions defined by the first thermosensitive wire layer and the second thermosensitive wire layer (See FIG. 3A, showing grid line positions defined by the first thermosensitive wire layer 322a and the second thermosensitive wire layer 322b; See paragraph [0061], disclosing a location of a temperature change point being realized using the disclosed structures), as temperature of the at least one thermosensitive wire layer changes, resistance of the at least one thermosensitive wire layer changes, such that a thermistor of the at least one thermal conductive wire layer senses a temperature change (See paragraph [0065]; See paragraph [0074], last ten lines),
	wherein the fingerprint identification unit further comprises a protective layer (510a) disposed on the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 510a disposed on 522a and 522b; See paragraph [0060]);
	wherein the insulating layer is an air layer (See paragraph [0060], line 6), and the protective layer is a cover lens (See paragraph [0060], last two lines).

	A fingerprint identification device, comprising: 
	a fingerprint identification unit comprising at least one thermosensitive wire layer, wherein the fingerprint identification unit is configured to sense a fingerprint of a user's finger through the at least one thermosensitive wire layer;
	wherein as temperature of the at least one thermosensitive wire layer increases, resistance of the at least one thermosensitive wire layer decreases, such that thermistor of the at least one thermal conductive wire layer senses a temperature change of at least 0.001K;
	wherein the insulating layer is an inorganic insulating film, and the protective layer is an inorganic insulating film.
However, in the same field of endeavor, fingerprint-sensing apparatuses (Lu, paragraph [0002]), Lu teaches:
	A fingerprint identification device (FIG. 1), comprising: 
	a fingerprint identification unit (See the following components that make up a fingerprint identification unit) comprising at least one thermosensitive wire layer (FIG. 1: RS1-RSN and POL_1-POL_M), wherein the fingerprint identification unit is configured to sense a fingerprint of a user's finger through the at least one thermosensitive wire layer (See paragraph [0016], lines 19-25);
	wherein as temperature of the at least one thermosensitive wire layer increases, resistance of the at least one thermosensitive wire layer decreases (See paragraph [0020], lines 6-14), such that thermistor (FIG. 2: RT1) of the at least one thermal conductive wire layer senses a temperature change of at least 0.001K (See paragraph [0020], lines 17-27: Therefore, the thermistor senses a temperature change of 10 C which is greater than, and therefore, at least 0.001K).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Bayramoglu) so the touch identification device is a fingerprint identification device, including all of the claimed components (as taught by Lu). Doing so would have allowed the touch device to be adapted to sense fingerprints using thermal sensing, which is advantageous over optical and capactive sensing (See Lu, paragraph [0003]).
	Bayramoglu in view of Lu does not explicitly teach (see elements emphasized in italics):
an inorganic insulating film, and the protective layer is an inorganic insulating film.
	However, Bayramoglu further teaches with regard to another embodiment that an insulating layer is an inorganic insulating film (See paragraph [0077], last six lines; See FIG. 4B: 440 is an insulating layer analogous to the insulating layer 540 in FIG. 5). 
Bayramoglu in view of Lu contained a device which differed from the claimed device by the substitution of the insulating layer is an air layer instead of an inorganic insulating film. Bayramoglu in another embodiment teaches the substituted element of an insulating layer that is an inorganic insulating film. Their functions were known in the art to insulate the longitudinal thermosensitive wires and the transverse thermosensitive wires from each other. The use of an air layer as the insulating layer taught by Bayramoglu in view of Lu could have been substituted with the use of  an inorganic insulating film as the insulating layer taught by Bayramoglu in another embodiment and the results would have been predictable and resulted in using an insulating layer with better thermal conductivity between the longitudinal thermosensitive wires and the transverse thermosensitive wires (See Bayramoglu, paragraph [0077], last six lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Bayramoglu in view of Lu does not explicitly teach (see elements emphasized in italics):
	wherein the protective layer is an inorganic insulating film.
However, in the same field of endeavor, touch sensors (Miyake, Abstract and paragraph [0001]), Miyake teaches:
a protective layer (See paragraph [0182]: protective layer) disposed on sensing wires (See FIG. 9: the protective layer would be disposed on a substrate above 361, and therefore would be disposed on any underlying wires);
	wherein the protective layer is an inorganic insulating film (See paragraph [0182], lines 7-10).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint identification device (as taught by Bayramoglu in view of Lu) by including a protective layer that is an inorganic insulating film (including a protective layer on top of the substrate being used as a contact surface, as taught by Miyake). Doing so would provide protecting to the surface being contacted by the user of the fingerprint identification device (See Miyake, paragraph [0182]).

Regarding Claim 5, Bayramoglu teaches:
	A touch identification device (FIG. 3A and 5: 300), comprising: 
	a touch identification unit (See the following components that make up a touch identification unit) comprising at least one thermosensitive wire layer (322a, 322b) (See FIG. 3A and paragraph [0056]), wherein the touch identification unit is configured to sense a touch of a user's finger through the at least one thermosensitive wire layer (See paragraph [0065]); 
	a control circuit unit disposed at one side of the touch identification unit and electrically connected to the touch identification unit (See paragraph [0046], last five lines; See paragraph [0052], last five lines; See paragraph [0067], lines 3-5; The disclosed controller corresponds to a control circuit unit disposed at one side of the touch identification unit and electrically connected to the touch identification unit); and 
	a connection component connecting the touch identification unit and the control circuit unit (See paragraph [0046], last five lines; See paragraph [0052], last five lines; See paragraph [0067], lines 3-5; See FIG. 3A: in order for the controller to connect to and send/receive signals to/from 322a and 322b, as disclosed, there must necessarily be a connection component connecting the touch identification unit and the control circuit unit); 
	wherein the at least one thermosensitive wire layer comprises a first thermosensitive wire layer (322a) and a second thermosensitive wire layer (322b), the first thermosensitive wire layer comprises a plurality of longitudinal thermosensitive wires (See FIG. 3A: 322a comprises a plurality of longitudinal thermosensitive wires), the second thermosensitive wire layer comprises a plurality of transverse thermosensitive wires (See FIG. 3A: 322b comprises a plurality of transverse thermosensitive wires), and the longitudinal thermosensitive wires and the transverse thermosensitive wires intersect to define a plurality of sensing regions (See FIG. 3A: the longitudinal thermosensitive wires in 322a and the transverse thermosensitive wires in 322b intersect to define a plurality of sensing regions); 
	wherein the touch identification unit further comprises a substrate (510b) and an insulating layer (540) (See FIG. 5 and paragraph [0060]), the first thermosensitive wire layer and the second thermosensitive wire layer are (See FIG. 5: 522a and 522b, which correspond to 322a and 322b in FIG. 3A, are disposed on 510b), the insulating layer is disposed at an intersection of the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 540 is disposed at an intersection of the longitudinal thermosensitive wires in 522a and the transverse thermosensitive wires in 522b), and the insulating layer is arranged between the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 540 is arranged between the longitudinal thermosensitive wires in 522a and the transverse thermosensitive wires in 522b); 
	wherein a location of a temperature change point is realized by grid line positions defined by the first thermosensitive wire layer and the second thermosensitive wire layer (See FIG. 3A, showing grid line positions defined by the first thermosensitive wire layer 322a and the second thermosensitive wire layer 322b; See paragraph [0061], disclosing a location of a temperature change point being realized using the disclosed structures), as temperature of the at least one thermosensitive wire layer changes, resistance of the at least one thermosensitive wire layer changes, such that a thermistor of the at least one thermal conductive wire layer senses a temperature change (See paragraph [0065]; See paragraph [0074], last ten lines);
	wherein the fingerprint identification unit further comprises a protective layer (510a) disposed on the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 510a disposed on 522a and 522b; See paragraph [0060]);
	wherein the insulating layer is an air layer (See paragraph [0060], line 6), and the protective layer is a cover lens (See paragraph [0060], last two lines).
	Bayramoglu does not explicitly teach (see elements emphasized in italics):
	A fingerprint identification device, comprising: 
	a fingerprint identification unit comprising at least one thermosensitive wire layer, wherein the fingerprint identification unit is configured to sense a fingerprint of a user's finger through the at least one thermosensitive wire layer;
	wherein as temperature of the at least one thermosensitive wire layer increases, resistance of the at least one thermosensitive wire layer decreases, such that thermistor of the at least one thermal conductive wire layer senses a temperature change of at least 0.001K;
an inorganic insulating film, and the protective layer is an inorganic insulating film.
However, in the same field of endeavor, fingerprint-sensing apparatuses (Lu, paragraph [0002]), Lu teaches:
	A fingerprint identification device (FIG. 1), comprising: 
	a fingerprint identification unit (See the following components that make up a fingerprint identification unit) comprising at least one thermosensitive wire layer (FIG. 1: RS1-RSN and POL_1-POL_M), wherein the fingerprint identification unit is configured to sense a fingerprint of a user's finger through the at least one thermosensitive wire layer (See paragraph [0016], lines 19-25);
	wherein as temperature of the at least one thermosensitive wire layer increases, resistance of the at least one thermosensitive wire layer decreases (See paragraph [0020], lines 6-14), such that thermistor (FIG. 2: RT1) of the at least one thermal conductive wire layer senses a temperature change of at least 0.001K (See paragraph [0020], lines 17-27: Therefore, the thermistor senses a temperature change of 10 C which is greater than, and therefore, at least 0.001K).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Bayramoglu) so the touch identification device is a fingerprint identification device, including all of the claimed components (as taught by Lu). Doing so would have allowed the touch device to be adapted to sense fingerprints using thermal sensing, which is advantageous over optical and capactive sensing (See Lu, paragraph [0003]).
	Bayramoglu in view of Lu does not explicitly teach (see elements emphasized in italics):
	wherein the insulating layer is an inorganic insulating film, and the protective layer is an inorganic insulating film.
	However, Bayramoglu further teaches with regard to another embodiment that an insulating layer is an inorganic insulating film (See paragraph [0077], last six lines; See FIG. 4B: 440 is an insulating layer analogous to the insulating layer 540 in FIG. 5). 
Bayramoglu in view of Lu contained a device which differed from the claimed device by the substitution of the insulating layer is an air layer instead of an inorganic insulating film. Bayramoglu in another embodiment teaches the substituted element of an insulating layer that is an inorganic insulating film. Their functions were known in the art to insulate the longitudinal thermosensitive wires and the transverse thermosensitive wires from each other. The use of an air layer as the insulating layer taught by Bayramoglu in view of Lu could have been substituted with the use of  an inorganic insulating film as the insulating layer taught by Bayramoglu in another embodiment and the results would have been predictable and resulted in using an insulating layer with better thermal conductivity between the longitudinal thermosensitive wires and the transverse thermosensitive wires (See Bayramoglu, paragraph [0077], last six lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Bayramoglu in view of Lu does not explicitly teach (see elements emphasized in italics):
	wherein the protective layer is an inorganic insulating film.
However, in the same field of endeavor, touch sensors (Miyake, Abstract and paragraph [0001]), Miyake teaches:
a protective layer (See paragraph [0182]: protective layer) disposed on sensing wires (See FIG. 9: the protective layer would be disposed on a substrate above 361, and therefore would be disposed on any underlying wires);
	wherein the protective layer is an inorganic insulating film (See paragraph [0182], lines 7-10).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch identification device (as taught by Bayramoglu in view of Lu) by including a protective layer that is an inorganic insulating film (including a protective layer on top of the substrate being used as a contact surface, as taught by Miyake). Doing so would provide protecting to the surface being contacted by the user of the fingerprint identification device (See Miyake, paragraph [0182]).

Regarding Claim 7, Bayramoglu in view of Lu, and in further view of Miyake teaches all of the elements of the claimed invention, as stated above. Furthermore, Bayramoglu teaches:
	The fingerprint identification device according to Claim 5, wherein two ends of each of the longitudinal thermosensitive wires and two ends of each of the transverse thermosensitive wires are electrically connected to the control circuit unit (See paragraph [0061]: in order to perform the disclosed detecting method, two ends of each of the longitudinal thermosensitive wires and two ends of each of the transverse thermosensitive wires must necessarily be electrically connected to the control circuit unit).

Regarding Claim 17, Bayramoglu teaches:
A method for manufacturing (See paragraph [0064] and claim 20) a touch identification device (FIG. 3A and 5: 300), comprising: 
providing a touch identification unit (See the following components that make up a touch identification unit; See paragraph [0064] and claim 20 disclosing how this unit is provided), wherein the touch identification unit comprises at least one thermosensitive wire layer (322a, 322b) (See FIG. 3A and paragraph [0056]) and is configured to sense a touch of a user's finger through the at least one thermosensitive wire layer (See paragraph [0065])
forming a control circuit unit at one side of the touch identification unit, wherein the control circuit unit is electrically connected to the touch identification unit (See paragraph [0046], last five lines; See paragraph [0052], last five lines; See paragraph [0067], lines 3-5; The disclosed controller corresponds to a control circuit unit formed at one side of the touch identification unit and electrically connected to the touch identification unit); and 
forming a connection component, wherein the connection component connects the touch identification unit and the control circuit unit (See paragraph [0046], last five lines; See paragraph [0052], last five lines; See paragraph [0067], lines 3-5; See FIG. 3A: in order for the controller to connect to and send/receive signals to/from 322a and 322b, as disclosed, there must necessarily be a connection component formed connecting the touch identification unit and the control circuit unit); 
wherein the at least one thermosensitive wire layer comprises a first thermosensitive wire layer (322a) and a second thermosensitive wire layer (322b), the first thermosensitive wire layer comprises a plurality of longitudinal thermosensitive wires (See FIG. 3A: 322a comprises a plurality of longitudinal thermosensitive wires), the second thermosensitive wire layer comprises a plurality of transverse thermosensitive wires (See FIG. 3A: 322b comprises a plurality of transverse thermosensitive wires), and the longitudinal thermosensitive wires and the transverse thermosensitive wires intersect to define a plurality of sensing regions (See FIG. 3A: the longitudinal thermosensitive wires in 322a and the transverse thermosensitive wires in 322b intersect to define a plurality of sensing regions); 
	wherein the touch identification unit further comprises a substrate (510b) and an insulating layer (540) (See FIG. 5 and paragraph [0060]), the first thermosensitive wire layer and the second thermosensitive wire layer are disposed on the substrate (See FIG. 5: 522a and 522b, which correspond to 322a and 322b in FIG. 3A, are disposed on 510b), the insulating layer is disposed at an intersection of the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 540 is disposed at an intersection of the longitudinal thermosensitive wires in 522a and the transverse thermosensitive wires in 522b), and the insulating layer is arranged between the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 540 is arranged between the longitudinal thermosensitive wires in 522a and the transverse thermosensitive wires in 522b); 
	wherein a location of a temperature change point is realized by grid line positions defined by the first thermosensitive wire layer and the second thermosensitive wire layer (See FIG. 3A, showing grid line positions defined by the first thermosensitive wire layer 322a and the second thermosensitive wire layer 322b; See paragraph [0061], disclosing a location of a temperature change point being realized using the disclosed structures), as temperature of the at least one thermosensitive wire layer changes, resistance of the at least one thermosensitive wire layer changes, such that a thermistor of the at least one thermal conductive wire layer senses a temperature change (See paragraph [0065]; See paragraph [0074], last ten lines);
	wherein the fingerprint identification unit further comprises a protective layer (510a) disposed on the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 510a disposed on 522a and 522b; See paragraph [0060]);
	wherein the insulating layer is an air layer (See paragraph [0060], line 6), and the protective layer is a cover lens (See paragraph [0060], last two lines).
	Bayramoglu does not explicitly teach (see elements emphasized in italics):
	A method for manufacturing a fingerprint identification device, comprising: 
	a fingerprint identification unit comprising at least one thermosensitive wire layer and is configured to sense a fingerprint iof a user's finger through the at least one thermosensitive wire layer;
increases, resistance of the at least one thermosensitive wire layer decreases, such that thermistor of the at least one thermal conductive wire layer senses a temperature change of at least 0.001K;
	wherein the insulating layer is an inorganic insulating film, and the protective layer is an inorganic insulating film.
However, in the same field of endeavor, fingerprint-sensing apparatuses (Lu, paragraph [0002]), Lu teaches:
	A fingerprint identification device (FIG. 1), comprising: 
	a fingerprint identification unit (See the following components that make up a fingerprint identification unit) comprising at least one thermosensitive wire layer (FIG. 1: RS1-RSN and POL_1-POL_M), wherein the fingerprint identification unit is configured to sense a fingerprint of a user's finger through the at least one thermosensitive wire layer (See paragraph [0016], lines 19-25);
	wherein as temperature of the at least one thermosensitive wire layer increases, resistance of the at least one thermosensitive wire layer decreases (See paragraph [0020], lines 6-14), such that thermistor (FIG. 2: RT1) of the at least one thermal conductive wire layer senses a temperature change of at least 0.001K (See paragraph [0020], lines 17-27: Therefore, the thermistor senses a temperature change of 10 C which is greater than, and therefore, at least 0.001K).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Bayramoglu) so the touch identification device is a fingerprint identification device, including all of the claimed components (as taught by Lu). Doing so would have allowed the touch device to be adapted to sense fingerprints using thermal sensing, which is advantageous over optical and capactive sensing (See Lu, paragraph [0003]).
	Bayramoglu in view of Lu does not explicitly teach (see elements emphasized in italics):
	wherein the insulating layer is an inorganic insulating film, and the protective layer is an inorganic insulating film.
	However, Bayramoglu further teaches with regard to another embodiment that an insulating layer is an inorganic insulating film (See paragraph [0077], last six lines; See FIG. 4B: 440 is an insulating layer analogous to the insulating layer 540 in FIG. 5). 
a process which differed from the claimed process by the substitution of the insulating layer is an air layer instead of an inorganic insulating film. Bayramoglu in another embodiment teaches the substituted element of an insulating layer that is an inorganic insulating film. Their functions were known in the art to insulate the longitudinal thermosensitive wires and the transverse thermosensitive wires from each other. The use of an air layer as the insulating layer taught by Bayramoglu in view of Lu could have been substituted with the use of  an inorganic insulating film as the insulating layer taught by Bayramoglu in another embodiment and the results would have been predictable and resulted in using an insulating layer with better thermal conductivity between the longitudinal thermosensitive wires and the transverse thermosensitive wires (See Bayramoglu, paragraph [0077], last six lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Bayramoglu in view of Lu does not explicitly teach (see elements emphasized in italics):
	wherein the protective layer is an inorganic insulating film.
However, in the same field of endeavor, touch sensors (Miyake, Abstract and paragraph [0001]), Miyake teaches:
a protective layer (See paragraph [0182]: protective layer) disposed on sensing wires (See FIG. 9: the protective layer would be disposed on a substrate above 361, and therefore would be disposed on any underlying wires);
	wherein the protective layer is an inorganic insulating film (See paragraph [0182], lines 7-10).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Bayramoglu in view of Lu) by including a protective layer that is an inorganic insulating film (including a protective layer on top of the substrate being used as a contact surface, as taught by Miyake). Doing so would provide protecting to the surface being contacted by the user of the fingerprint identification device (See Miyake, paragraph [0182]).

Claims 2, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bayramoglu in view of Lu, and in further view of Miyake as applied to claims 1, 5 and 17 above, and further in view of Ban et al. (US 20180284930 A1), hereinafter Ban.

	Regarding Claim 2, Bayramoglu in view of Lu, and in further view of Miyake does not explicitly teach:
The fingerprint identification device according to Claim 1, wherein a material of the longitudinal thermosensitive wires and a material of the transverse thermosensitive wires are selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy.
However, in the same field of endeavor, devices with touch sensing functions (Ban, paragraph [0001]), Ban teaches:
	a material of a thermosensitive layer is selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy (See paragraph [0032]).
Bayramoglu in view of Lu, and in further view of Miyake contained a device which differed from the claimed device by the substitution of a material of the longitudinal thermosensitive wires and a material of the transverse thermosensitive wires not explicitly being selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy. Ban teaches the substituted element of a material of a thermosensitive layer is selected from the claimed group. Their functions were known in the art to provide a material that changes resistance depending on temperature. The material of the longitudinal thermosensitive wires and the material of the transverse thermosensitive wires taught by Bayramoglu in view of Lu, and in further view of Miyake could have been substituted with the claim material, as taught by Ban and the results would have been predictable and resulted in the longitudinal thermosensitive wires and the transverse thermosensitive wires being made of a negative temperature coefficient material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

	Regarding Claim 8, Bayramoglu in view of Lu, and in further view of Miyake does not explicitly teach:
The fingerprint identification device according to Claim 5, wherein a material of the longitudinal thermosensitive wires and a material of the transverse thermosensitive wires are selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy.
However, in the same field of endeavor, devices with touch sensing functions (Ban, paragraph [0001]), Ban teaches:
(See paragraph [0032]).
Bayramoglu in view of Lu, and in further view of Miyake contained a device which differed from the claimed device by the substitution of a material of the longitudinal thermosensitive wires and a material of the transverse thermosensitive wires not explicitly being selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy. Ban teaches the substituted element of a material of a thermosensitive layer is selected from the claimed group. Their functions were known in the art to provide a material that changes resistance depending on temperature. The material of the longitudinal thermosensitive wires and the material of the transverse thermosensitive wires taught by Bayramoglu in view of Lu, and in further view of Miyake could have been substituted with the claim material, as taught by Ban and the results would have been predictable and resulted in the longitudinal thermosensitive wires and the transverse thermosensitive wires being made of a negative temperature coefficient material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

	Regarding Claim 19, Bayramoglu in view of Lu, and in further view of Miyake does not explicitly teach:
The method for manufacturing the fingerprint identification device according to Claim 17, wherein a material of the longitudinal thermosensitive wires and a material of the transverse thermosensitive wires are selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy.
However, in the same field of endeavor, devices with touch sensing functions (Ban, paragraph [0001]), Ban teaches:
	a material of a thermosensitive layer is selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy (See paragraph [0032]).
Bayramoglu in view of Lu, and in further view of Miyake contained a process which differed from the claimed process by the substitution of a material of the longitudinal thermosensitive wires and a material of the transverse thermosensitive wires not explicitly being selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy. Ban teaches the substituted element of a material of a thermosensitive layer is selected from the claimed group. Their functions were known in the art to provide a material that changes resistance depending on temperature. The material of the longitudinal thermosensitive wires and the material of the transverse thermosensitive wires taught by Bayramoglu in view of Lu, and in further view of Miyake could have been substituted with the claim material, as taught by Ban and the results would have been predictable and resulted in the longitudinal thermosensitive wires and the transverse thermosensitive wires being made of a negative temperature coefficient material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bayramoglu in view of Lu, and in further view of Miyake as applied to claim 1 above, and further in view of Troccoli (US 20110267033 A1).

Regarding Claim 11, Bayramoglu in view of Lu, and in further view of Miyake teaches all of the elements of the claimed invention, as stated above. Furthermore, Bayramoglu in view of Lu, and in further view of Miyake teaches:
	A fingerprint identification method applied to the fingerprint identification device (As discussed with regard to claim 1, Bayramoglu was modified according to Lu so that the touch identification device is a fingerprint identification device according to the teachings of Lu. Therefore, as combined above, the touch identification method taught by Bayramoglu would be a fingerprint identification method according to the modification by Lu) according to claim 1, comprising: 
	sensing the fingerprint of the user's finger using the at least one thermosensitive wire layer (See Bayramoglu, paragraph [0061], disclosing how 322a and 322b in FIG. 3A are used to sense a touch of the user's finger using the at least one thermosensitive wire layer; See Lu, paragraph [0016], lines 19-25); 
	when the at least one thermosensitive wire layer senses the fingerprint of the user's finger (See Bayramoglu, paragraph [0061], disclosing how 322a and 322b in FIG. 3A are used to sense a touch of the user's finger using the at least one thermosensitive wire layer; See Lu, paragraph [0016], lines 19-25), using the at least one thermosensitive wire layer to sense a temperature change and feedback, to the control circuit unit, a resistance change (See Bayramoglu, paragraph [0061], disclosing how the at least one thermosensitive wire layer senses a temperature change and feeds back, to the control circuit unit, a resistance change; See Lu, paragraph [0020], lines 10-18; See Lu, paragraph [0021], lines 1-4; See Lu, paragraph [0031], last three lines and equation 4: As shown by this equation, the resistance change is reflected by the thermosensitive current, and if therefore feedback to the control circuit unit via the thermosensitive current); 
	using the control circuit unit to determine a fingerprint pattern of the user's finger according to an amount of the resistance change and collect the fingerprint pattern (See Lu, paragraph [0016], lines 14-17; See Lu, paragraph [0020], lines 10-18; See Lu, paragraph [0021], lines 1-4).
	In addition, the same motivation is used as the rejection for claim 1.
	Bayramoglu in view of Lu, and in further view of Miyake does not explicitly teach:
	matching the fingerprint pattern with a preset fingerprint pattern; and 
	if the fingerprint pattern and the preset fingerprint pattern match, it is determined that an identification of the fingerprint pattern is successful.
However, in the same field of endeavor, sensor devices (Troccoli, paragraph [0002]), Troccoli teaches:
	matching a fingerprint pattern with a preset fingerprint pattern (See paragraph [0044], lines 6-7); and 
	if the fingerprint pattern and the preset fingerprint pattern match, it is determined that an identification of the fingerprint pattern is successful (See paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Bayramoglu in view of Lu, and in further view of Miyake) by including the claimed method steps (as taught by Troccoli). Doing so would have allowed the device to be used for identification or verification purposes (See Troccoli, paragraph [0045]).

Regarding Claim 16, Bayramoglu in view of Lu, in further view of Miyake, and in further view of Troccoli teaches all of the elements of the claimed invention, as stated above. Furthermore, Bayramoglu teaches:
	The fingerprint identification method according to Claim 11, wherein the fingerprint identification unit further comprises a protective layer (510a) disposed on the longitudinal thermosensitive wires and the transverse thermosensitive wires (See FIG. 5: 510a disposed on 522a and 522b; See paragraph [0060]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bayramoglu in view of Lu, in further view of Miyake, and in further view of Troccoli as applied to claim 11 above, and further in view of Ban.

	Regarding Claim 14, Bayramoglu in view of Lu, in further view of Miyake, and in further view of Troccoli does not explicitly teach:
The fingerprint identification method according to Claim 11, wherein a material of the longitudinal thermosensitive wires and a material of the transverse thermosensitive wires are selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy.
However, in the same field of endeavor, devices with touch sensing functions (Ban, paragraph [0001]), Ban teaches:
	a material of a thermosensitive layer is selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy (See paragraph [0032]).
Bayramoglu in view of Lu, in further view of Miyake, and in further view of Troccoli contained a process which differed from the claimed process by the substitution of a material of the longitudinal thermosensitive wires and a material of the transverse thermosensitive wires not explicitly being selected from a group consisting of at least one of copper, silver, nickel, platinum, a cobalt base alloy, a nickel base alloy, and a ferrous alloy. Ban teaches the substituted element of a material of a thermosensitive layer is selected from the claimed group. Their functions were known in the art to provide a material that changes resistance depending on temperature. The material of the longitudinal thermosensitive wires and the material of the transverse thermosensitive wires taught by Bayramoglu in view of Lu, in further view of Miyake, and in further view of Troccoli could have been substituted with the claim material, as taught by Ban and the results would have been predictable and resulted in the longitudinal thermosensitive wires and the transverse thermosensitive wires being made of a negative temperature coefficient material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments (dated 02/18/2021) have been considered but are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 8-9) that Bayramoglu does not teach the amended limitations in addition to the limitation directed to a thermistor of the at least one thermal conductive wire layer that senses a temperature change of at least 0.001K. This argument is moot on the grounds of new rejections. In particular, the Examiner cites another embodiment of Bayramoglu that teaches the claimed material of the insulating layer, and introduces Miyake to teach the material of the protective layer, such that the additional features added by amendment are rendered obvious by these teachings. Furthermore, Bayramoglu is not relied upon to teach the limitation directed to a thermistor of the at least one thermal conductive wire layer that senses a temperature change of at least 0.001K. Rather, Lu is relied upon to teach this limitation.
	Applicant argues (Remarks, page 9) that Lu does not teach the limitation directed to a thermistor of the at least one thermal conductive wire layer that senses a temperature change of at least 0.001K. However, the Applicant provides no specific arguments regarding the Examiner’s mapping of Lu to this particular limitation. Therefore, the Applicant’s argument amounts to a mere allegation that Lu does not teach a limitation, without providing any particular reasoning or explanation to support this allegation. Therefore, the Examiner respectfully maintains that Lu teaches this particular limitation according to the above mapping.
	Applicant argues (Remarks, page 9) that Lu does not teach the amended limitations. This argument is moot on the grounds of new rejections. In particular, the Examiner cites another embodiment of Bayramoglu that teaches the claimed material of the insulating layer, and introduces Miyake to teach the material of the protective layer, such that the additional features added by amendment are rendered obvious by these teachings. 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692